TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 11, 2019



                                     NO. 03-19-00562-CV


                                       C. R. D., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the interlocutory decree signed by the trial court on July 18, 2019.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.